961 F.2d 1449
Robert Alton HARRIS, Petitioner-Appellant,v.Daniel VASQUEZ, Warden of California State Prison at SanQuentin, Respondent-Appellee.
No. 90-55402.
United States Court of Appeals,Ninth Circuit.
April 20, 1992.

Prior report:  9th Cir., 949 F.2d 1497.
Before:  ALARCON, BRUNETTI, and NOONAN, Jr., Circuit Judges.

ORDER

1
In a motion filed on April 18, 1992, Appellant, Robert Alton Harris, asks this court to recall its mandate issued on March 10, 1992, following the denial by the United States Supreme Court of petition for a writ of certiorari.   Appellant also petitions this court to grant a rehearing and suggests a rehearing en banc.


2
Appellant's motion for recall of the mandate is denied.   Appellant has not shown, as required by Zipfel v. Halliburton Co., 861 F.2d 565, 567 (9th Cir.), cert. denied, 486 U.S. 1054, 108 S.Ct. 2819, 100 L.Ed.2d 921 (1988), that exceptional circumstances justify a recall of the mandate.


3
The Appellant's Petition for Rehearing and Suggestion for Rehearing En Banc also is denied as untimely.   See Adamson v. Lewis, 955 F.2d 614 (9th Cir.1992) (en banc);  Fed.R.App.P. 40.   We previously stated, in our order denying Petitioner's motion for stay of mandate and petition for rehearing and suggestion for rehearing en banc, filed on March 6, 1992, that no future petition for rehearing would be entertained.   See Fed.R.App.P. 41(b).


4
NOONAN, Circuit Judge, would grant the motion for recall of the mandate, and the petition for rehearing and suggestion for rehearing en banc.